Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1-17 are allowed over the closest reference cited below.

The present invention is drawn to an encapsulation composition comprising a polymer matrix, a tackifier, and a free radical initiator, wherein based on 100 parts by weight of the polymer matrix, the polymer matrix comprises 5 to 100 parts by weight of highly branched polyethylene and 0 to 95 parts by weight of an ethylene-a-olefin copolymer, and the highly branched polyethylene is an ethylene homopolymer having a branch structure and has a degree f branching of not less than 60 branches per 1000 carbon atoms.  See claims for full details.

Daiss (US 2012/0136082) discloses a composition comprising a highly branched polyethylene containing 45 branches/1000 C atoms, 5.0 wt % of vinyltrimethoxysilane, and 0.1 wt % of 2,5-bis(t-butylperoxy)-2,5-dimethylhexane.  Compositions are used to make adhesive film.  Prior art does not teach the encapsulation composition of instant claims.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        June 28, 2022